Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/9/22, 9/30/21 and 10/9/20 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-3 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 fails to clearly separate body from preamble; there should be a colon “:” after the word “comprising”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reciting “a split-ring resonator comprising a first ground terminal which is separated from a ground pattern” is indefinite, since it’s unclear how a split ring resonator (e.g., 11 in Fig. 1 of the instant invention) merely comprises a first ground terminal 14 separated from a ground pattern 101g (Fig. 7). In other words, it is well established in the art that ALL split-ring resonators require at least “a split-ring”, absent which functionality of the “resonator” as intended would be deemed inoperable. 
The spec., e.g., ¶ [0072] of the publication, discloses, “For example, the split-ring resonator 11 may comprise a split-ring 12. For example, the split-ring 12 may be shaped into a C-like shape extending along a rectangular ring, the C-like shape being formed of: a split portion 12g; a first conductor 12a which extends in the X-axis direction while sandwiching the split portion 12g therebetween; a second conductor 12b which extends in the X-axis direction; a third conductor 12c which extends in the Y-axis direction; and a fourth conductor 12d which extends in the Y-axis direction. For example, the split-ring 12 may have a shape which extends along one of various rings including a circular ring, an elliptical ring, a track-shaped ring and any other rings. For example, the split-ring 12 may be formed of a metal plate. 
The spec. further discloses, in ¶ [0073], “For example, the split-ring resonator 11 may comprise the ground terminal 14 separated from a ground pattern. For example, the split-ring resonator 11 may comprise not only the ground terminal 14 but also a plurality of the ground terminals 14 each separated from a ground pattern. For example, the ground terminal 14 may have any structure, provided that the structure is electrically connectable with a ground pattern. For example, the ground terminal 14 may be configured to be electrically connected with a ground pattern via soldering, pressure joining, a connector, a pin, etc. For example, the ground terminal 14 may be a land pattern as shown in FIG. 1. For example, the ground terminal 14 may be a pattern which projects outward from the outer circumference of the split-ring resonator 11 as shown in FIG. 2.” 
Hence, it’s NOT understood how “a split-ring resonator” is part of the invention absent recitation of “a split-ring”, in combination with the recited “first ground terminal” and the “ground pattern”. 
Claim 2 is rejected for depending therefrom. 
Claim 3 reciting “a ground pattern” is indefinite, since it’s unclear whether this limitation is in addition to “a ground pattern” recited in claim 1. In other words, there are two instances of “a ground pattern”. For purposes of examination, this limitation in claim 3 will be interpreted as --the ground pattern--. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable split-ring resonator. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by “Kuo” (US 2018/0234072).
Claims 1-2: As best understood, Kuo discloses a split-ring resonator comprising a first ground terminal 216 (Figs. 2A) which is separated from a ground pattern 250 (¶ [0021]); 
wherein: 
the first ground terminal 216 is located on a (elongated) section where a split 212 of the split-ring resonator exists as viewed from a straight-line L (Fig. 2A reproduced below); 

    PNG
    media_image1.png
    647
    589
    media_image1.png
    Greyscale

on the straight-line L, a point C exists (center of crossing lines L and M), the point C being a center (between 214 and 215) of a ring of the split-ring resonator (see abstract and Fig. 2A reproduced above); and 
the straight-line L is perpendicular to a line segment M which connects the point C and the split to each other (see Fig. 2A).
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yeh (US 5164690)
Sagawa (US 5055809)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN Z ISLAM whose telephone number is (571)270-1719. The examiner can normally be reached Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845